


110 HR 6640 IH: Fair Disaster Tax Relief Act of

U.S. House of Representatives
2008-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6640
		IN THE HOUSE OF REPRESENTATIVES
		
			July 29, 2008
			Mr. Kind (for
			 himself, Mr. Lewis of Georgia,
			 Mr. Tanner,
			 Mr. Meek of Florida,
			 Mr. Davis of Alabama,
			 Ms. Moore of Wisconsin,
			 Mr. Sensenbrenner,
			 Mr. Melancon,
			 Mr. Cazayoux,
			 Mr. Jefferson,
			 Mr. Carnahan,
			 Mr. Paul, Mr. Michaud, and Mr.
			 Bishop of New York) introduced the following bill; which was
			 referred to the Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide
		  relief in the case of federally declared disasters.
	
	
		1.Short titleThis Act may be cited as the
			 Fair Disaster Tax Relief Act of
			 2008.
		2.Losses attributable to
			 federally declared disasters
			(a)Waiver of
			 adjusted gross income limitation
				(1)In
			 generalSubsection (h) of section 165 of the Internal Revenue
			 Code of 1986 is amended by redesignating paragraphs (3) and (4) as paragraphs
			 (4) and (5), respectively, and by inserting after paragraph (2) the following
			 new paragraph:
					
						(3)Special rule for
				losses in federally declared disasters
							(A)In
				generalIf an individual has a net disaster loss for any taxable
				year, the amount determined under paragraph (2)(A)(ii) shall be the sum
				of—
								(i)such net disaster
				loss, and
								(ii)so much of the
				excess referred to in the matter preceding clause (i) of paragraph (2)(A)
				(reduced by the amount in clause (i) of this subparagraph) as exceeds 10
				percent of the adjusted gross income of the individual.
								(B)Net disaster
				lossFor purposes of subparagraph (A), the term net
				disaster loss means the excess of—
								(i)the personal
				casualty losses—
									(I)attributable to a
				federally declared disaster, and
									(II)occurring in a
				disaster area, over
									(ii)personal casualty
				gains.
								(C)Federally
				declared disasterFor purposes of this paragraph—
								(i)Federally
				declared disasterThe term federally declared
				disaster means any disaster subsequently determined by the President of
				the United States to warrant assistance by the Federal Government under the
				Robert T. Stafford Disaster Relief and Emergency Assistance Act.
								(ii)Disaster
				areaThe term disaster
				area means the area so determined to warrant such
				assistance.
								.
				(2)Conforming
			 amendments
					(A)Section
			 165(h)(4)(B) (as so redesignated) is amended by striking paragraph
			 (2) and inserting paragraphs (2) and (3).
					(B)Section 165(i)(1)
			 of such Code is amended by striking loss and all that follows
			 through Act and inserting loss occurring in a disaster
			 area (as defined by clause (ii) of subsection (h)(3)(C)) and attributable to a
			 federally declared disaster (as defined by clause (i) of such
			 subsection).
					(C)Section 165(i)(4)
			 of such Code is amended by striking Presidentially declared disaster (as
			 defined by section 1033(h)(3)) and inserting federally declared
			 disaster (as defined by subsection (h)(3)(C)(i).
					(D)(i)So much of subsection (h) of section 1033
			 of such Code as precedes subparagraph (A) of paragraph (1) thereof is amended
			 to read as follows:
							
								(h)Special rules
				for property damaged by federally declared disasters
									(1)Principal
				residencesIf the taxpayer’s principal residence or any of its
				contents is located in a disaster area and is compulsorily or involuntarily
				converted as a result of a federally declared
				disaster—
									.
						(ii)Paragraph (2) of section 1033(h)
			 of such Code is amended by striking investment and all that
			 follows through “disaster” and inserting investment located in a
			 disaster area and compulsorily or involuntarily converted as a result of a
			 federally declared disaster.
						(iii)Paragraph (3) of section 1033(h)
			 is amended to read as follows:
							
								(3)Federally
				declared disaster; disaster areaThe terms ‘federally declared
				disaster’ and ‘disaster area’ shall have the respective
				meaning given such terms by section
				165(h)(3)(C).
								.
						(iv)Section 139(c)(2) of such Code is
			 amended to read as follows:
							
								(2)federally declared disaster (as defined by
				section
				165(h)(3)(C)(i)),
								.
						(v)Subclause (II) of section 172(b)(1)(F)(ii)
			 of such Code is amended by striking Presidentially declared disasters
			 (as defined in section 1033(h)(3)) and inserting federally
			 declared disasters (as defined by subsection (h)(3)(C)(i)).
						(vi)Subclause (III) of section 172(b)(1)(F)(ii)
			 of such Code is amended by striking Presidentially declared
			 disasters and inserting federally declared
			 disasters.
						(vii)Subsection (a) of section 7508A
			 of such Code is amended by striking Presidentially declared disaster (as
			 defined in section 1033(h)(3)) and inserting federally declared
			 disaster (as defined by section 165(h)(3)(C)(i)).
						(b)Increase in
			 standard deduction by disaster casualty loss
				(1)In
			 generalParagraph (1) of section 63(c) of such Code (defining
			 standard deduction) is amended by striking and at the end of
			 subparagraph (B), by striking the period at the end of subparagraph (C) and
			 inserting , and, and by adding at the end the following new
			 subparagraph:
					
						(D)the disaster loss
				deduction.
						.
				(2)Disaster loss
			 deductionSubsection (c) of section 63 of such Code is amended by
			 adding at the end the following new paragraph:
					
						(8)Disaster loss
				deductionFor the purposes of
				paragraph (1), the term disaster loss deduction means the net
				disaster loss (as defined in section
				165(h)(3)(B)).
						.
				(3)Allowance in
			 computing alternative minimum taxable incomeSubparagraph (E) of section 56(b)(1) of
			 such Code (relating to standard deduction and deduction for personal exemptions
			 not allowed) is amended by adding at the end the following new sentence:
			 The preceding sentence shall not apply to so much of the standard
			 deduction as is determined under section 63(c)(1)(D)..
				(c)Increase in
			 limitation on individual loss per casualtyParagraph (1) of section 165(h) of such
			 Code (relating to treatment of casualty gains and losses) is amended by
			 striking $100 and inserting $500.
			(d)Effective
			 dates
				(1)Except as provided
			 by paragraph (2), the amendments made by this section shall apply to taxable
			 years beginning after December 31, 2007.
				(2)The amendment made by subsection (c) shall
			 apply to taxable years beginning after December 31, 2008.
				3.Expensing of
			 Qualified Disaster Expenses
			(a)In
			 generalPart VI of subchapter
			 B of chapter 1 of the Internal Revenue Code of 1986 (relating to itemized
			 deductions for individuals and corporations) is amended by inserting after
			 section 198 the following new section:
				
					198A.Expensing of
				Qualified Disaster Expenses
						(a)In
				generalA taxpayer may elect
				to treat any qualified disaster expenses which are paid or incurred by the
				taxpayer as an expense which is not chargeable to capital account. Any expense
				which is so treated shall be allowed as a deduction for the taxable year in
				which it is paid or incurred.
						(b)Qualified
				disaster expenseFor purposes of this section, the term
				qualified disaster expense means any expenditure—
							(1)which is paid or
				incurred in connection with a trade or business or with business-related
				property,
							(2)which is—
								(A)for the abatement
				or control of hazardous substances that were released on account of a federally
				declared disaster,
								(B)for the removal of
				debris from, or the demolition of structures on, real property which is
				business-related property damaged or destroyed as a result of a federally
				declared disaster, or
								(C)for the repair of
				business-related property damaged as a result of a federally declared disaster,
				and
								(3)is otherwise
				chargeable to capital account.
							(c)Other
				definitionsFor purposes of this section—
							(1)Business-related
				propertyThe term business-related property means
				property—
								(A)held by the
				taxpayer for use in a trade or business or for the production of income, or
								(B)described in
				section 1221(a)(1) in the hands of the taxpayer.
								(2)Federally
				declared disasterThe term federally declared
				disaster has the meaning given such term by section 165(h)(3)(C)(i).
							(d)Deduction
				recaptured as ordinary income on sale, etcSolely for purposes of section 1245, in the
				case of property to which a qualified disaster expense would have been
				capitalized but for this section—
							(1)the deduction
				allowed by this section for such expense shall be treated as a deduction for
				depreciation, and
							(2)such property (if
				not otherwise section 1245 property) shall be treated as section 1245 property
				solely for purposes of applying section 1245 to such deduction.
							(e)Coordination
				with other provisionsSections 198, 280B, and 468 shall not apply
				to amounts which are treated as expenses under this section.
						(f)RegulationsThe Secretary shall prescribe such
				regulations as may be necessary or appropriate to carry out the purposes of
				this section.
						.
			(b)Clerical
			 amendmentThe table of
			 sections for part VI of subchapter B of chapter 1 of such Code is amended by
			 inserting after the item relating to section 198 the following new item:
				
					
						Sec. 198A. Expensing of Qualified Disaster
				Expenses.
					
					.
			(c)Effective
			 dateThe amendments made by this section shall apply to amounts
			 paid or incurred after December 31, 2007.
			4.Net operating
			 losses attributable to federally declared disasters
			(a)In
			 generalParagraph (1) of
			 section 172(b) of the Internal Revenue Code of 1986 (relating to years to which
			 loss may be carried) is amended by adding at the end the following new
			 subparagraph:
				
					(J)Certain losses
				attributable to federally declared disastersIn the case of a taxpayer who has a
				qualified disaster loss (as defined in subsection (j)), such loss shall be a
				net operating loss carryback to each of the 5 taxable years preceding the
				taxable year of such
				loss.
					.
			(b)Qualified
			 disaster lossSection 172 of
			 such Code (relating to net operating loss deduction) is amended by
			 redesignating subsections (j) and (k) as subsections (k) and (l), respectively,
			 and by inserting after subsection (i) the following new subsection:
				
					(j)Rules relating
				to qualified disaster lossesFor purposes of this section—
						(1)In
				generalThe term
				qualified disaster loss means the lesser of—
							(A)the sum of—
								(i)the losses allowable under section 165 for
				the taxable year—
									(I)attributable to a
				federally declared disaster (as defined in section 165(h)(3)(C)(i)), and
									(II)occurring in a disaster area (as defined in
				section 165(h)(3)(C)(ii)), and
									(ii)the deduction for the taxable year for
				qualified disaster expenses which is allowable under section 198A(a) or which
				would be so allowable if not otherwise treated as an expense, or
								(B)the net operating loss for such taxable
				year.
							(2)Coordination
				with subsection (b)(2)For
				purposes of applying subsection (b)(2), a qualified disaster loss for any
				taxable year shall be treated in a manner similar to the manner in which a
				specified liability loss is treated.
						(3)ElectionAny taxpayer entitled to a 5-year carryback
				under subsection (b)(1)(J) from any loss year may elect to have the carryback
				period with respect to such loss year determined without regard to subsection
				(b)(1)(J). Such election shall be made in such manner as may be prescribed by
				the Secretary and shall be made by the due date (including extensions of time)
				for filing the taxpayer’s return for the taxable year of the net operating
				loss. Such election, once made for any taxable year, shall be irrevocable for
				such taxable year.
						.
			(c)Loss deduction
			 allowed in computing alternative minimum taxable
			 incomeSubsection (d) of section 56 of such Code (defining
			 alternative tax net operating loss deduction) is amended by adding at the end
			 the following new paragraph:
				
					(3)Net operating
				loss attributable to federally declared disastersIn the case of a taxpayer which has a
				qualified disaster loss (as defined by section 172(b)(1)(J)) for the taxable
				year, paragraph (1) shall be applied by increasing the amount determined under
				subparagraph (A)(ii)(I) thereof by the sum of the carrybacks and carryovers of
				such
				loss.
					.
			(d)Conforming
			 amendments
				(1)Clause (ii) of section 172(b)(1)(F) of such
			 Code is amended by inserting or qualified disaster loss (as defined in
			 subsection (j)) before the period at the end of the last
			 sentence.
				(2)Paragraph (1) of
			 section 172(i) of such Code is amended by adding at the end the following new
			 flush sentence:
					
						Such term
				shall not include any qualified disaster loss (as defined in subsection
				(j))..
				(e)Effective
			 dateThe amendments made by this section shall apply to losses
			 arising in taxable years beginning after December 31, 2007.
			5.Waiver of certain
			 mortgage revenue bond requirements following federally declared
			 disasters
			(a)In
			 generalParagraph (11) of
			 section 143(k) of the Internal Revenue Code of 1986 is amended to read as
			 follows:
				
					(11)Special rules
				for federally declared disasters
						(A)Principal
				residence destroyedIf the principal residence (within the
				meaning of section 121) of a taxpayer is—
							(i)rendered unsafe
				for use as a residence by reason of a federally declared disaster, or
							(ii)demolished or
				relocated by reason of an order of the government of a State or political
				subdivision thereof on account of a federally declared disaster,
							then
				for the 2-year period beginning on the date of the disaster declaration,
				subsection (d)(1) shall not apply with respect to such taxpayer and subsection
				(e) shall be applied by substituting 110 for 90
				in paragraph (1) thereof.(B)Principle
				residence damaged
							(i)In
				generalIf the principal residence (within the meaning of section
				121) of a taxpayer resulting from a federally declared disaster was damaged,
				any owner-financing provided in connection with the repair or reconstruction of
				such residence shall be treated as a qualified rehabilitation loan.
							(ii)LimitationThe
				aggregate owner-financing to which clause (i) applies shall not exceed the
				lesser of—
								(I)the cost of such
				repair or reconstruction, or
								(II)$150,000.
								(C)Federally
				declared disasterFor purposes of this paragraph, the term
				federally declared disaster has the meaning given such term by
				section
				165(h)(3)(C)(i).
						.
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply to
			 disasters occurring after December 31, 2007.
			
